 

 

(USDC SDNY
‘DOCUMENT

 

 

 

 

 

. Z| f
UNITED STATES DISTRICT COURT ELECTRONICALLY F ILED ||
SOUTHERN DISTRICT OF NEW YORK PDOC i
oan enna eo == === === == + x | DATE FILE: 2-2y-20 ff
UNITED STATES OF AMERICA, : Raper or re
-acainst= No. 14 Cr. 518 (JFK)
3 No. 19 Civ. 11906 (JFK)

DIONYSIUS FIUMANO, ORDER

Defendant. :
me ee EE Ee Ee eee x

JOHN F. KEENAN, United States District Judge:

On December 26, 2019, Defendant Dionysius Fiumano
petitioned the Court to vacate, set aside, or correct his
sentence pursuant to 28 U.S.C. § 2255. On January 6, 2020, the
Court ordered the Government to respond to Fiumano’s petition by
no later than March 9, 2020. On February 18, 2020, Fiumano
moved the court for leave to supplement his initial pleading and
file an oversized brief of approximately 47 pages. The motion
is GRANTED in part and DENIED in part as set forth below.

By no later than April 1, 2020, Fiumano may file an amended
memorandum of law of no more than 30 pages. The Government
shall have 45 days from the date Fiumano’s amended pleading is
filed to file their opposition. Fiumano shall have 30 days from
the date on which he is served with the Government’s opposition
to file a response. Absent further order, the motion will be
considered fully submitted as of that date.

SO ORDERED,
Dated: New York, New York Whect TF Bere.
February 24, 2020 John F. Keenan
United States District Judge

7 « 7
Le Mailed a Copy of thie order, to Mr- Fiumeno
On 2- 2Y-doe , —— HS iba Rian, Courtivom Deputy

 

 
